Title: 2d.
From: Adams, John Quincy
To: 


       Recite this week in Burlamaqui: This is the day on which the election of a governor is made throughout the Commonwealth: in this Town, there were only 37 votes for Mr. Bowdoin, and 154 for Mr. Hancock: this gentleman has likewise a majority of 50 votes in Boston; indeed it is supposed he will have a consider­able majority throughout the State. Mr. Cushing has the majority of votes, as lieutenant Governor, both here, and at Boston.
       The Martimercurian band assembled this afternoon to choose their officers for the ensuing year. Gardner was chosen Captain, Gordon lieutenant, and Barron ensign.
       We had this evening a meeting of the ΦBK, at Cushman’s chamber; he read a Dissertation, but the dispute was omitted. Little business was done; and after appointing writers for the next meeting, we all retired. I pass’d the remainder of the evening at White’s chamber.
       Up late.
       Nathaniel Freeman of Sandwich, County of Barnstable, was 21. the 1st. of last month. Few persons are so liberally gifted by nature as this gentleman. He is of a middle size, but extremely well proportioned, his countenance is very handsome, and full of dignity: as an animated speaker he shines unrivaled in our Class, and for brilliancy of imagination he is inferior to none of his fellow students. He appears to be well acquainted with his peculiar excellence, and has therefore chiefly attended to composition; perhaps he has gone too far in this respect, so as to neglect other studies equally useful. In the languages, in the mathematical, and philosophical pursuits, and in metaphysics; though superior to the generality of the students, he is however surpassed by many individuals. He was formed for an orator, and as such he will be distinguished whether he plead at the bar, or administer at the altar. With great sensibility he unites great ambition; but notwithstanding his numerous advantages he is as free from vanity as any person of my acquaintance. He is warm in his friendship, and perhaps rather too keen in his resentments. His passions are strong, but their violence is counteracted by the generosity of his heart. He has many imperfections, which are the concomitants of humanity; but upon the whole it would be difficult to find at this university a more promising character.
      